Citation Nr: 0403015	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  00-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of multiple 
right ankle sprains, to include right knee and low back 
disorders.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
multiple sprains of the right ankle with secondary right knee 
and low back conditions.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

The Board observes that some of the veteran's service medical 
records may be missing.  In his March 1998 written statement 
associated with his claim, the veteran indicated that he was 
treated for an ankle injury while in service at the base 
hospital at Ft. Hood, Texas, in May or June of 1969.  In a 
November 1998 written statement, the veteran indicated that 
he injured his ankle in 1967 at Ft. Campbell, Kentucky, and 
received treatment at a dispensary which included having a 
cast on his ankle on two separate occasions.  In his January 
2000 notice of disagreement, the veteran said that he was 
treated at both Blanchfield Army Hospital, Ft. Campbell, 
Kentucky, and at Darnell Army Hospital, Ft. Hood, Texas.

A review of the veteran's service medical records indicates 
that the veteran's right ankle was examined on two separate 
occasions, in May and July 1969.  While X-ray reports from 
May and June 1969 are associated with the claims file, other 
records are not.  The veteran requested that the RO obtain 
the records, but it does not appear that this was done.  
Efforts must be made by the RO to obtain the specified 
service medical records from the National Personnel Records 
Center (NPRC) or, if necessary, by contacting the identified 
facility.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The record reflects that, in a March 2000 written statement, 
W.T.S., M.D., opined that the veteran's current ankle 
instability resulted from a rather significant injury to his 
ankle while playing baseball a number of years before.  In a 
September 2000 written statement, Dr. W.T.S. further stated 
that he believed the veteran's current right ankle disorder 
was due to his injury in service.  Thereafter, the veteran 
underwent VA examination in February 2002 for his claim of 
multiple right ankle sprains.  The RO requested that the 
examiner render an opinion as to whether it was as least as 
likely as not that (1) any current right ankle disability was 
the result of an in-service injury; (2) any current right 
knee disability is secondary to a right ankle disability from 
veteran's period of active duty; and (3) whether any current 
low back disability is secondary to a right ankle disability 
from the veteran's period of active duty.  However, the VA 
examiner diagnosed the veteran with chronic sprain/strain of 
the right ankle, with mild-to-moderate degenerative changes 
of the right ankle, but did not provide a clear indication as 
to the etiology of the veteran's current right ankle 
disorder.  Therefore, the Board believes the RO should 
contact the VA examiner and request that he clarify his 
medical opinion.

In view of the foregoing, this case is REMANDED to the RO for 
the following action: 

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO should take all appropriate action 
to obtain a copy of all medical records for 
the veteran's hospitalizations in 1967 and 
1969 at Blanchfield Army Hospital, Ft. 
Campbell, Kentucky, and Darnell Army Hospital, 
Ft. Hood, Texas, including, but not limited 
to, requesting the clinical and hospital 
records regarding the appellant from the NPRC 
and, if necessary, directly contacting the 
Blanchfield Army Hospital and Darnell Army 
Hospital facilities to determine where 
treatment records dated from 1967 and 1969 
regarding the veteran are currently stored.  
In the event that the RO is advised that the 
veteran's hospitalization records are located 
in a place other than the NPRC, then the RO 
should take all appropriate action to obtain a 
copy of those records and associate them with 
the claims file.  All requests for records and 
responses received should be associated with 
the claims file.

3.  The RO should attempt to contact the 
examiner who evaluated the veteran at his VA 
examination in February 2002.  If, and only 
if, the February 2002 VA examiner is 
unavailable, the RO should schedule the 
veteran for an appropriate VA examination 
(e.g., orthopedic) with another physician to 
determine the etiology of any right ankle 
disorder found to be present.  All indicated 
tests and studies should be performed and all 
clinical findings reported in detail.  The 
examiner should be provided with a copy of the 
examination report, as well as the veteran's 
claims file, and asked to clarify his opinion.  
Specifically, the examiner should be asked 
whether it is at least as likely as not (i.e., 
at least a 50-50 probability) that any 
currently diagnosed ankle disorder was caused 
by military service, including findings noted 
in the veteran's service medical records, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  If the VA examiner finds that 
the veteran's currently diagnosed right ankle 
disorder is related to service, the examiner 
should then be asked to provide an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed right knee 
disorder is secondary to the right ankle 
disability and whether it is as least as 
likely as not that any current low back 
disorder is secondary to the right ankle 
disability.  The examiner is particularly 
requested to address the opinions expressed in 
the March and September 2000 written 
statements from William T. Sullivan, M.D.  A 
rationale should be provided for all opinions 
offered.  The veteran's claims file should be 
made available to the examiner prior to 
examination, and the examination report should 
indicate whether the veteran's medical records 
were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
residuals of multiple right ankle sprains, to 
include right knee and low back disorders.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the May 2003 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


